U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q [mark one] xQUARTERLYREPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the quarterly period ended: March 31,2011 oTRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-52846 AMERELITE SOLUTIONSä, INC. (Name of small business issuer in its Charter) Nevada 76-0766174 (State or other jurisdiction of (I.R.S. Employer Incorporation or organization) Identification No.) 3122 W. Clarendon Ave. Phoenix, AZ 85017 (Address of Principal Executive Offices) 602-233-0540 (Registrant’s Telephone Number including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports, and (2) has been subject to such filing requirements for the past 90 days. x Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated filer o Accelerated Filer o Non-accelerated filer o (Do not check if smaller reporting company) Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2) of the Exchange Act. Yeso No x As of May 12, 2011 the registrant had 15,084,353 shares of its common stock, $.00125 par value, issued and outstanding. 1 AmerElite Solutions, Inc. (A Development Stage Company) Table of Contents Page Part I - Financial Information Item 1. Financial Statements 3 Balance Sheets as ofMarch 31, 2011 (Unaudited)and December 31, 2010 3 Statements of Operations (Unaudited) for the Three Months EndedMarch 31, 2011 and 2010 4 Statements of Cash Flows (Unaudited) for thethree Months EndedMarch 31, 2011 and 2010 5 Notes to Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3. Quantitative and Qualitative Disclosures About Market Risk 9 Item 4T. Controls and Procedures 9 Part II - Other Information Item 1. Legal Proceedings 8 Item 1A. Risk Factors 8 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 10 Item 3. Defaults Upon Senior Securities 10 Item 4. Submission of Matters to a Vote of Security Holders 10 Item 5. Other Information 10 Item 6. Exhibits 10 Signatures 11 2 AmerElite Solutions, Inc. (A Development Stage Company) Balance Sheets March 31 December 31, (Unaudited) Audited & Restated ASSETS Current Assets: Cash and Cash Equivalents $ $ Accounts Receivable - - Inventory - - Total Current Assets Fixed Assets: Furniture and Equipment, net Other Assets: Pre-Paid Expenses - Deposits Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts Payable $ $ Accrued Payroll-Directors - - Notes Payable Related Party Payables - Total Current Liabilities Total Liabilities Stockholders' Equity/(Deficit) Preferred Stock, authorized 2,000,000 shares, par value $0.001, issued and outstanding 1,250,000 shares Common Stock, authorized 20,000,000 shares, par value $0.00125, issued and oustanding 15,084,353 shares Additional Paid-in Capital Subscriptions (Receivable) - ) Accumulated Deficit during Development Stage ) ) Total Stockholders' Equity/(Deficit) ) ) Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these statements 3 AmerElite Solutions, Inc. (A Development Stage Company) Statements of Operations Three Months Ended Twelve Months Ended July 26, 1994 March 31 March 31 December 31 December 31 (Inception) to March 31 Revenue $
